


Exhibit 10.24
nanometrics




EXECUTIVE PERFORMANCE BONUS PLAN
General
The Executive Performance Bonus Plan (the “Plan”) is intended to motivate senior
executives to achieve corporate objectives relating to the performance of
Nanometrics or one of our business units as established by the Compensation
Committee, and to reward them when those objectives are achieved, thereby tying
performance to stockholder value. If the set corporate objectives are met and
awards are payable, such awards will qualify as deductible “performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code.
Administration
The Executive Performance Bonus Plan is administered by the Compensation
Committee of the Board of Directors or the Outside Directors (as defined in
Section 162(m) of the Internal Revenue Code) of our Board of Directors (“Plan
Administrator”). Among other things, the Plan Administrator will have the
authority to select participants in this Plan, to determine the performance
goals, award amounts and other terms and conditions of awards under this Plan.
The Plan Administrator also will have the authority to establish and amend rules
and regulations relating to the administration of this Plan. All decisions made
by the Plan Administrator in connection with this Plan will be made in the Plan
Administrator's sole discretion and will be final and conclusive. The Plan
Administrator will administer the Plan in a manner intended to comply with the
requirements for “performance-based compensation” under Section 162(m) of the
Internal Revenue Code and applicable Treasury Regulations thereunder.
Eligibility
The Plan Administrator has the sole authority to designate participants in this
Plan. No person is automatically entitled to participate in the Executive
Performance Bonus Plan. Only executives designated by the Plan Administrator are
eligible to participate in this Plan.
Terms of Awards
Awards under this Plan will be payable following the end of the applicable
performance period, based upon the achievement of performance goals established
by the Plan Administrator for such performance period. The Plan Administrator
will establish performance goals based on some or all of the performance
criteria set forth in this Plan. Prior to the earlier of (i) 90 days following
the commencement of the applicable performance period (or of any interim period
related to interim goals established by the Plan Administrator) or (ii) the
passage of 25% of the duration of such performance period (or such interim
period) and while the outcome is substantially uncertain, the Plan Administrator
will establish in writing the performance goals for each award and the
threshold, target and maximum amount of the award, as applicable, that will be
earned if the performance goals are achieved at the corresponding level.
The total incentive opportunity is expressed as a percentage of the
participant's base salary as approved by the Compensation Committee of the Board
of Directors. Base salary does not include relocation allowances and
reimbursements, tuition reimbursements, car/transportation allowances,
expatriate allowances, commissions, long-term disability payments, or bonuses
paid during the fiscal year.




--------------------------------------------------------------------------------




After the end of the performance period, the Plan Administrator will certify in
writing the extent to which the performance goals were achieved during the
performance period and determine the amount of the award that is payable. The
Plan Administrator will have the discretion to determine that the actual amount
paid with respect to an award will be equal to or less than (but not greater
than) the maximum payout calculated for awards made under this Plan. The maximum
payout for awards made under this Plan to any participant in any one calendar
year is $6 million. The amounts that will be paid out, if any, under the Plan
are not currently determinable.
Bonus awards will be pro-rated in the case of an executive joining after the
start of the performance period. A participant must be a regular employee of the
Company on the last day of the performance period to earn any bonus under the
Plan; provided, however that if the regular employment of a participant ends
before the end of the performance period because of death, disability or
termination of employment, the participant will be paid a pro-rata portion of
the bonus, if any, that otherwise would have been payable under this Plan based
upon the actual achievement of the performance goals applicable during the
performance period in which such termination of employment occurs, unless the
Plan Administrator determines in its sole discretion that payment is not
appropriate. Any such pro rated bonus payment will be paid at the same time as
other bonus payments with respect to the applicable performance period.
Performance Criteria
Pursuant to the terms of this Plan, the Plan Administrator will establish in
writing one or more objective performance goals based on the attainment of
specified levels of one of or any combination of the following "performance
criteria" for the Company as a whole or any business unit of the Company, as
reported or calculated by the Company: cash flows (including, but not limited
to, operating cash flow, free cash flow or cash flow return on capital); working
capital; earnings per share; net earnings; book value per share; operating
income (including or excluding taxes, depreciation, amortization, extraordinary
items, restructuring charges or other expenses); pre-tax profit; earnings before
interest, taxes and depreciation; earnings before interest, taxes, depreciation
and amortization; revenue; margins including gross margin or specific product
margins; return on stockholder equity or average stockholder's equity; return on
assets; return on net assets; debt; debt reduction; debt levels; expenditures;
debt plus equity; market or economic value added; stock price appreciation;
expenses; cost control; strategic initiatives; market share; return on invested
capital; improvements in capital structure; or customer satisfaction, employee
satisfaction, customer satisfaction; and services performance, cash management
or asset management metrics.
Such performance goals also may be based on the achievement of specified levels
of Company performance (or performance of an applicable affiliate or business
unit of the Company) under one or more of the performance criteria described
above or relative to the performance of other companies, the industry or a
sector of the industry. Performance may be measured by adjusting the evaluation
of performance either in accordance with U.S. generally accepted accounting
principles (“GAAP”) or on a non-GAAP basis as specified in the performance goal.
The Plan Administrator may provide in any award that any evaluation of
performance may include or exclude any of the following events that occurs
during a performance period: (i) asset write-downs, (ii) litigation or claim
judgments or settlements, (iii) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results, (iv) any
reorganization and restructuring programs, (v) extraordinary nonrecurring items
as described in Accounting Standards Codification 225-20 and/or in Management's
Discussion and Analysis of Financial Condition and Results of Operations
appearing in the Company's annual report to stockholders for the applicable
year, (vi) mergers, acquisitions or divestitures, (vii) foreign exchange gains
and losses and (viii) gains and losses on asset sales. These inclusions or




--------------------------------------------------------------------------------




exclusions will be prescribed in a form that satisfies the requirements for
"performance-based compensation" within the meaning of Section 162(m)(4)(C) of
the Internal Revenue Code.
The performance goals may be based on (i) absolute target values, (ii) growth,
maintenance or limiting losses (iii) values relative to peers or indices, or
(iv) one or more goal categories compared to a prior period, and may include
goals for interim periods within the performance period designated by the Plan
Administrator. Goals may differ for each participant.
Program Payments
Bonus payments, if any, under the Plan will be paid as soon as administratively
feasible after the Plan Administrator certifies the extent to which the
performance goals were achieved during the applicable performance period and
determines the amount of the awards payable, but in no event later than March 15
immediately following the last day of the performance period to which such
payments relate. Bonus payments are expected to be made within 75 days following
the end of the applicable performance period. The Plan Administrator will
determine within the timeframe specified in this Plan the amount of the awards
that will be paid to each plan participant if the specified performance goals
are met and the method by which such amounts will be calculated. No amount is
due and owing to any participant until the Plan Administrator has approved the
bonus payment, and no bonus payment will be made unless and until the Plan
Administrator has certified in writing regarding the achievement of the
performance goals as required by Section 162(m) of the Internal Revenue Code.
Term of the Plan
The Executive Performance Bonus Plan shall first apply in 2013 should our
stockholders approve the Plan and will continue until the earlier of (i) the
date as of which the Plan Administrator terminates the Plan or (ii) the last day
of the fiscal year ending in 2016 unless it is again approved by our
stockholders prior to such day.
Amendment and Termination
The Compensation Committee may amend, modify suspend or terminate the Executive
Performance Bonus Plan, in whole or in part, at any time and in any respect,
including the adoption of amendments deemed necessary. However, in no event may
any such amendment, modification, suspension or termination result in an
increase in the amount of compensation payable as identified for the performance
period or cause compensation that is, or may become, payable under the Executive
Performance Bonus Plan to fail to qualify as deductible “performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code.
Section 409A of the Internal Revenue Code
It is intended that this Plan and any awards granted under this Plan either be
exempt from the requirements of, or else comply with the requirements of,
Section 409A of the Internal Revenue Code and any related regulations or other
guidance promulgated with respect to such section by the U.S. Department of the
Treasury or the Internal Revenue Service. Any provision that would cause any
award granted under this Plan to incur additional taxes under Section 409A of
the Internal Revenue Code shall have no force or effect until amended by the
Plan Administrator to comply with Section 409A of the Internal Revenue Code, and
such amendment may be retroactive to the extent permitted by Section 409A of the
Internal Revenue Code.
Unfunded Obligation




--------------------------------------------------------------------------------




The Company's obligations under this Plan will, in every case, be an unfunded
and unsecured promise. Participants' rights as to the benefit under this Plan
shall be no greater than those of general, unsecured creditors of the Company.
The Company will not be obligated to fund its financial obligations under this
Plan.




